Citation Nr: 0706145	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to December 1990.  

The veteran died in August 2001; the appellant is the 
veteran's widow.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
that denied service connection for the cause of the veteran's 
death.  

The appellant testified before the undersigned Veterans Law 
Judge in a January 2004 hearing in Washington, D.C.; a 
transcript of that testimony is of record.  During that 
hearing, the appellant submitted additional evidence with a 
waiver of initial RO jurisdiction, which the Board accepted 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800.  

In June 2004 the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on August [redacted], 2001, as a result of 
glioblastoma multiforme.  

3.  The veteran is shown to have had extensive exposure to 
photochemicals and perchloroethylene during service.  

4.  The demonstrated exposure to photochemicals and 
percholoethylene during the veteran's extensive period of 
active service is shown as likely as not to have been a 
causative factor in the development of the fatal 
glioblastoma.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
glioblastoma, which was the cause of the veteran's death, was 
due disease or injury that was incurred in his period of 
active service.  38U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for the 
cause of the veteran's death has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

The veteran died on August [redacted], 2001.  The death certificate 
lists the immediate cause of death as glioblastoma, and lists 
contributing causes as seizure disorder and hypertension.  No 
autopsy was performed.  

During the veteran's lifetime, service connection had been 
established for fracture of the right fifth metacarpal and 
for duodenal ulcer, both rated as noncompensable.  

The record does not show, and the appellant has not asserted, 
that either service-connected disability caused or materially 
contributed to his death.  Rather, the appellant contends 
that the veteran's glioblastoma resulted from in-service 
exposure to photochemicals and perchloroethylene.  

In her January 2004 testimony before the Board, the appellant 
asserted that the veteran had been exposed to photochemicals 
in photo-interpreting school in the 1980's.  

In support of her claim, the appellant submitted sworn 
statements from veterans attesting from personal observation 
that the veteran had been exposed to photochemicals and 
perchloroethylene at photo-interpreting school at Lowery Air 
Force Base.  The Board accordingly finds that the veteran's 
exposure to these substances has been established.  

The veteran's medical record was reviewed by a VA oncologist 
in December 2005.   The reviewer stated that the connection 
between perchloroethylene and glioblastoma was coincidental 
only, although there seemed to be a slightly higher risk of 
glioblastoma in people exposed to perchloroethylene.  

In his summary, the VA reviewer stated that it is more likely 
than not that the veteran's glioblastoma was not related to 
his military exposure, although this relationship could not 
be completely excluded.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

However, the Board finds that the opinion of the VA physician 
in its scope does not reflect a complete appreciation of the 
exact nature and unusual extent of the veteran's inservice 
chemical exposure as reliably demonstrated by certain 
evidence in the record.  

From its review of the evidence in this case, the Board finds 
that it is likely that the veteran's exposure to 
photochemicals and perchloroehtylene must be classified as 
having been prolonged during the course of his long military 
career that included extended duty in the field of 
photographic intelligence.  This included active involvement 
in the field from the time that he initially attended 
Photographic Intelligence and Processing School in 1972 
through at least 1981.  

In addition, from the statements submitted in support of the 
claim, the Board finds that the veteran's exposure to 
chemicals must be considered to have been extensive and 
largely unprotected during duty in this field.  This included 
the described routine use of Portable Imaging Facilities that 
were poorly ventilated and were not conducive to the safe use 
of chemicals and the implementation of only minimal safety 
equipment during the process.  

In support of the appellant's claim, scientific evidence also 
has been submitted that clearly established that the 
chemicals in photographic processing solutions were to have 
been used with caution because of demons ratably hazardous to 
health.  This included certain chemicals that were described 
as having been dangerous, a carcinogen or suspected 
carcinogen, or a known carcinogen.  

Given this information, the VA reviewer's opinion cannot be 
viewed as having fully addressed the specifics of the case in 
assessing the veteran's likely exposure to chemicals during 
service.  Significantly, the VA opinion served to rule out 
known etiologic factors such as genetic abnormality and 
radiation exposure as the cause of the veteran's glioblastoma 
multiforme.  

The VA reviewer clearly discounted the length and intensity 
of the veteran's exposure by describing it as having been 
"relatively short" and any connection as "coincidal only."  
This omission clearly calls into question his statement of 
"more likely than" when considered in light of the 
statement that the relationships could not be "completely 
excluded."  

Given the increased risk acknowledged by the VA reviewer and 
clear evidence of significant exposure in service,  the Board 
finds the evidentiary record to be in relative equipoise in 
showing that fatal glioblastoma as likely as not was due to 
the veteran's exposure to hazardous chemical in the course of 
his duties during extended of active duty.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for the cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


